Citation Nr: 1128506	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION


The Veteran, who is the appellant, served on active duty from November 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally appealed to the Board four claims, but he withdrew from his appeal one claim and the RO granted two others, leaving the claim of service connection for a right knee disability as the only claim on appeal.

In December 2008, the Veteran canceled a hearing before a Veterans Law Judge.  

In March 2010, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In July 2010, the claims file was returned to the VA examiner who had examined the Veteran in April 2008, in order to obtain an addendum opinion as to whether it was at least as likely as not that any current right knee disability of the Veteran was aggravated by his service-connected left knee disability.  In an addendum report consisting of a single statement, the examiner indicated that with the current information available that it would be speculative to attribute the current right knee to aggravation by the service-connected left knee disability.  




It is not clear from the statement whether an opinion simply cannot be determined because of the state of current medical knowledge or that the aggravation question cannot be determined from a multitude of potential factors.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (addressing inconclusive medical opinions).  That is, was the VA examiner unable to furnish more than an inconclusive opinion based on a consideration of all procurable and assembled information?  

As the addendum opinion of July 2010 lacks an appropriate explanation for the conclusion drawn by the examiner, the record does not contain sufficient evidence to decide the claim on a secondary basis, and in order to ensure compliance with the Board's remand directive of March 2010 under Stegall v. West, 11 Vet. App. 268, 271 (1998), further development is necessary.

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that:

The current right knee disability is aggravated by service-connected left knee

In this context, aggravation means a permanent increase in disability, that is, an irreversible worsening of the condition beyond its natural clinical course due to the service-connected disability. 










If however after a review of the record, an opinion on aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether aggravation cannot be determined because there are several potential aggravating factor, when one, namely, the service-connected disability is not more likely than any other to aggravate the disability, and that an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.  

2.  After completing the above development, adjudicate the claim of service connection for a right knee disability to include as secondary to the service-connected left knee disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


